McGladrey & Pullen, LLP One Valley Square, Ste. 250 512 Township Line Road Blue Bell, PA 19422-2700 O 215-641-8600 F 215-641-8680 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Registration Statement (No. 333-142703) on Form S-8 of Sterling Banks, Inc. of our report dated March 25, 2008 relating to our audit of the consolidated financial statements which appear in this Annual Report on Form 10-KSB of Sterling Banks, Inc. for the year ended December 31, 2007. Blue
